Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:

Claims 2-10, line 1 of each claim, the examiner suggests rewriting “The device” to --The acoustic resonator device-- to provide consistency in the claim language. 

Claim 12-20, line 1 of each claim, the examiner suggests rewriting “The device” to --The filter device-- to provide consistency in the claim language. 

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 12, 14, 15 and 17-20 of co-pending Application No. 17/131,485.
This is a provisional nonstatutory double patenting rejection.

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited co-pending application.
Current Application
Co-Pending Application 17131485
1
1
2
18
3
19
4
20
5
4
6
14
7
15
8
6
9
12
10
17


As disclosed in the chart above, the current application claims 1-10 substantially recites the same limitation recited in claims 1, 4, 6, 12, 14, 15 and 17-20 of the co-pending application. However, the following difference between the current application claims and the co-pending application claims are set forth below:

In regards to claims 1-10 of the current application, claims 1, 4, 6, 12, 14, 15 and 17-20 of the co-pending application recites a method of fabricating an acoustic resonator device. However, the resultant structure formed by the recited method steps will result in the structure recited in claims 1-10 of the current application.  

In regards to claim 1 of the current application, claim 1 of the co-pending application does not recite that the piezoelectric plate is a “single crystal piezoelectric plate”.

However, it is well known in the art that single crystal piezoelectric layer can be used in an acoustic wave device (example: claim 19 of the co-pending application discloses lithium niobate or lithium tantalate for the piezoelectric plate, which both materials are single crystal piezoelectric layer).

Therefore, at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to have modified the co-pending application claim 1 and have replaced the generic piezoelectric plate with a single crystal piezoelectric plate because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a piezoelectric plate that performs the same functions. Therefore, claims 1, 4, 6, 12, 14, 15 and 17-20 of co-pending application meets claims 1-10 of the current application under obviousness-type double patenting rejection. 

Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 12, 14, 15 and 17-20 of co-pending Application No. 17/131,485 in view of Takahashi et al. (US2014/0009032 A1).
This is a provisional nonstatutory double patenting rejection.

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited co-pending application.
Current Application
Co-Pending Application 17131485
11
1
12
18
13
19
14
20
15
4
16
14
17
15
18
6
19
12
20
17


As disclosed in the chart above, the current application claims 11-20 substantially recited the same limitation recited in claims 1, 4, 6, 12, 14, 15 and 17-20 of the co-pending application. However, the following difference between the current application claims and the co-pending application claims are set forth below:

In regards to claims 11-20 of the current application, claims 1, 4, 6, 12, 14, 15 and 17-20 of the co-pending application recited a method of fabricating an acoustic resonator device. However, the resultant structure formed by the recited method steps will result in the structure recited in claims 11-20 of the current application.  

In regards to claim 11 of the current application, claim 1 of the co-pending application does not recite that the piezoelectric plate is a “single crystal piezoelectric plate”.

In regards to claim 11 of the current application, claim 1 of the co-pending application does not recite wherein the conductor pattern includes a plurality of IDTs of a respective plurality of acoustic resonators, interleaved fingers of each of the plurality of IDTs disposed on one of the one or more diaphragms. 

It is well known in the art that single crystal piezoelectric layer can be used in an acoustic wave device (example: claim 19 of the co-pending application discloses lithium niobate or lithium tantalate for the piezoelectric plate, which both materials are single crystal piezoelectric layer).

Takahashi et al. teaches in Fig. 6 an acoustic wave filter having a plurality of IDTs (12) of a respective plurality of acoustic resonators, interleaved fingers of each of the plurality of IDTs disposed on a respective cavity (outlined 23). 

At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to have modified the co-pending application claim 1 and have replaced the generic piezoelectric plate with a single crystal piezoelectric plate because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a piezoelectric plate that performs the same functions. 

At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to have further modified the co-pending application claim 1 and have design the acoustic wave device to be a filter having a plurality of IDTs of a respective plurality of acoustic resonators disposed on respective cavities as taught by Takahashi et al. (See Fig. 6) because such a modification would have been a well-known in the art design choice as to one of the available option to have multiple acoustic wave devices in an acoustic filter.   

Therefore, claims 1, 4, 6, 12, 14, 15 and 17-20 of co-pending application meets claims 11-20 of the current application under obviousness-type double patenting rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2014/0009032 A1) in view of Kimura (US2017/0373241 A1).

	In regards to claims 1 and 11, Takahashi et al. teaches in Figs. 6 and 7 a surface acoustic filter device comprising: 
A silicon substrate (Fig. 7:21W, Paragraph [0097]) having a top surface; 
A single-crystal piezoelectric plate/substrate (Fig. 6: 210, See Paragraph [0060], in which the piezoelectric substrate is disclosed to be made from a single-crystal lithium niobate or lithium tantalate) having front/top and back/bottom surfaces, the back surface attached to the top surface of the substrate (Fig. 7:21W) using an buried adhesive layer (Fig. 7: 22), portions of the piezoelectric plate forming one or more diaphragms spanning respective cavities in the substrate (See Fig. 7 in which the piezoelectric plate forms two diaphragms spanning respective cavities 23 in the substrate); and 
A conductor pattern (Fig. 6:IDT 12) formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs)(12) of a respective plurality of acoustic resonators, interleaved fingers of each of the plurality of IDTs disposed on one of the one or more diaphragms (See Fig. 6 in which the IDTs span over cavities outlined 23).

In regards to claims 1 and 11, Takahashi et al. does not teach wherein the substrate and the piezoelectric plate are the same material.

	Kimura teaches in Fig. 1A a surface acoustic wave device having an IDT electrode (5) located on top of a piezoelectric layer (4) and a support substrate (2) attached to the piezoelectric layer via an adhesive layer (3). Kimura teaches in Paragraphs [0014] and [0038], that the support substrate (2) can be made from the same piezoelectric material as the piezoelectric layer (4) or can be made from silicon. 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Takahashi et al. and have replaced the silicon substrate with a lithium niobate substrate because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a support substrate that able to perform the same function of a support substrate in an acoustic wave device/filter as taught by Kimura (See Paragraphs [0014] and [0038]). As an obvious consequence of the modification, in regards to claims 1 and 11, the substrate and the piezoelectric plate are both made from lithium niobate (i.e. same material). 

	In regards to claims 3 and 13, Takahashi et al. does not teach, wherein the substrate and piezoelectric plate are one of lithium niobate and lithium tantalate. 

	However, as an obvious consequence of the modification of Takahashi et al. and Kimura as applied to claims 1 and 11 above, the substrate and piezoelectric plate will be made from lithium niobate. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2014/0009032 A1) and Kimura (US2017/0373241 A1), as applied to claims 3 and 13 above, and further in view of Goto et al. (US2011/0109196 A1, Cited by Applicant).

As disclosed above, the combination of Takahashi et al. and Kimura teaches the claimed invention as recited in claims 3 and 13. Takahashi et al. teaches in Paragraph [0060], that the piezoelectric plate (Fig. 6: 210) is made from lithium niobate. However, Takahashi et al. does not disclose the cut of the piezoelectric plate (i.e. generic) thus, in regards to claims 4 and 14, does not teach wherein the piezoelectric plate is one of Z-cut, rotated Z-cut, and rotated YX-cut.

	Goto et al. teaches in Fig. 1 an acoustic wave device comprising an IDT (107) disposed on a piezoelectric substrate (106). Goto et al. teaches in Paragraph [0025] that the piezoelectric substrate is a Z-cut lithium niobate substrate. 

	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Takahashi et al. and Kimura and have replaced the generic lithium niobate plate/substrate of the combination with the specific z-cut lithium niobate substrate of Goto et al. because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a piezoelectric plate/substrate that able to perform the same function.


Claims 5-7, 10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2014/0009032 A1) and Kimura (US2017/0373241 A1), as applied to claims 1 and 11 above, and further in view of Iwamoto (US2014/0130319 A1, Cited by Applicant). 

As disclosed above, the combination of Takahashi et al. and Kimura teaches the claimed invention as recited in claims 1 and 11. In regards to claims 5 and 15, Takahashi et al. based on Fig. 7 teaches a buried adhesive/bonding layer (22) located between the substrate and the piezoelectric plate, wherein the substrate is attached to the piezoelectric plate via the buried adhesive layer. Takahashi et al. teaches in Paragraph [0070] that the adhesive/bonding layer can be a generic adhesive layer. However, in regards to claims 5 and 15, the combination does not teach wherein the buried adhesive layer is an oxide layer.

Iwamoto teaches in Fig. 8B an acoustic wave device comprising a support substrate (50) and a dielectric film (21) which are bonded together via an adhesive/bonding layer (22). Iwamoto teaches in Paragraph [0072], that the adhesive/bonding layer can be made from aluminum oxide.

At the time of the filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Takahashi et al. and Kimura and have replaced the generic adhesive/bonding layer with an aluminum oxide layer because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a adhesive/bonding layer that able to perform the same function in an acoustic wave device as taught by Iwamoto (See Fig. 8B, Element 22, Paragraph [0072]). As an obvious consequence of the modification, the buried adhesive/bonding layer would be a buried oxide layer made from aluminum oxide.

In regards to claims 6 and 16, the combination of Takahashi et al. and Kimura does not teach wherein, the buried oxide layer is one of SiO2 and Al2O3. 

	However, as an obvious consequence of the modification of Takahashi et al., Kimura and Iwamoto as applied to claims 5 and 15 above, the buried adhesive layer will be made from aluminum oxide (Al2O3). 

In regards to claims 7 and 17, the combination of Takahashi et al. and Kimura teaches wherein the buried adhesive layer does not extend horizontally across the cavities (See Takahashi et al. Fig. 7: 22). However, the combination does not teach wherein the buried adhesive layer is an oxide layer. 
	
	However, as an obvious consequence of the modification of Takahashi et al., Kimura and Iwamoto as applied to claims 5 and 15 above, the buried adhesive layer will be made from aluminum oxide (Al2O3). 

In regards to claims 10 and 20, the combination of Takahashi et al. and Kimura teaches wherein the buried adhesive layer has a thickness between 10 nm and 50 microns (See Takahashi et al. Paragraph [0096] wherein the adhesive layer has a thickness of 1 micron/micrometer). However, the combination does not teach wherein the buried adhesive layer is an oxide layer.

	However, as an obvious consequence of the modification of Takahashi et al., Kimura and Iwamoto as applied to claims 5 and 15 above, the buried adhesive layer will be made from aluminum oxide (Al2O3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843